DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13, 14, 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase "the rotatable data collection device" in line 7 renders the claim indefinite because it is unclear whether this limitation is the same as or different from the limitation “the data collection device” previously recited in claim 13. For the purpose of compact prosecution, they are interpreted to be the same.
Regarding claim 14, the phrase "a dose setting dial configured to be releasably coupled to a data collection device comprising" renders the claim indefinite because it is unclear whether the dose setting dial comprises the listed components or the data collection device comprises the listed components.
Claim 20 recites the limitation "the light source" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner advices applicant to amend the dependency of claim 20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-12, 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanofi-Aventis (EP 3 058 970).
Regarding claim 1, Sanofi-Aventis discloses 
A data collection device (20, figs. 2-3 and 6, pars. 0024-0028 and 0033-0039) for releasable attachment to a rotatable dose setting dial (12, figs. 1a, 4, and 6) of a medicament administration device (1, fig. 1a), the data collection device (20) comprising: 
a cavity (cavity of 20) configured to receive the dose setting dial (12) (see fig. 6); 
a coupling member (see annotated fig. 6 below) disposed within the cavity (cavity of 20) on an inner surface of the data collection device (inner surface of 20) (see annotated fig. 6 below) and configured to releasably couple the data collection device (20) to the dose setting dial (12) (see annotated fig. 6 below); and 
an orientation element (73a, fig. 6) disposed within the cavity (cavity of 20) on the inner surface of the data collection device (inner surface of 20) and configured to engage with an indentation (71a, fig. 6) disposed on the dose setting dial (12) (see fig. 6 and pars. 0034, 0036-0038).

    PNG
    media_image1.png
    475
    557
    media_image1.png
    Greyscale


Regarding claim 2, Sanofi-Aventis discloses 
The data collection device of claim 1, wherein the data collection device (20) comprises: 
a first end (closed end of 20 comprises a display 22, fig. 6); 
a second end (open end of 20 receiving the rotatable dose setting dial 12, fig. 6) opposing the first end (closed end of 20 comprises a display 22, fig. 6); and 
a wall (wall of 20) extending between a portion of a periphery of the first end (see figs. 2 and 6) and a portion of a periphery of the second end (see figs. 2 and 6), wherein the first end (closed end of 20 comprises a display 22, fig. 6), the second end (open end of 20 receiving the rotatable dose setting dial 12, fig. 6) and the wall (wall of 20) together define the cavity (cavity of 20) (see fig. 6), wherein the second end  (open end of 20 receiving the rotatable dose setting dial 12, fig. 6) comprises a notch (notch of 20 to receive 70, see fig. 6) configured to receive a dial sleeve (70) of the medicament administration device (1) and wherein the wall (wall of 20) comprises a slot (slot/opening of 20 to receive 12) configured to permit insertion of the rotatable dose setting dial (12) of the medicament delivery device (1) through the slot (slot/opening of 20) and into the cavity (cavity of 20).
Regarding claim 3, Sanofi-Aventis discloses 
The data collection device of claim 2, wherein the coupling member (see annotated fig. 6 above) is disposed within the cavity (cavity of 20) on an inner surface of the first end (inner surface of the closed end) (see annotated fig. 6 above).
Regarding claim 4, Sanofi-Aventis discloses 
The data collection device of claim 2, wherein the orientation element (73a, fig. 6) is disposed on an inner surface of the wall of the data collection device (inner surface of wall of 20, fig. 6).
Regarding claim 5, Sanofi-Aventis discloses 
The data collection device of claim 1, wherein the coupling member (see annotated fig. 6 above) is configured to couple the data collection device (20) to the rotatable dose setting dial (12) when the rotatable dose setting dial (12) is received in the cavity of the data collection device (cavity of 20) (see annotated fig. 6 above).
Regarding claim 7, Sanofi-Aventis discloses 
The data collection device of claim 1, wherein the orientation element (73a) is a protrusion (73a) extending from the inner surface of the data collection device (inner surface of 20) (see fig. 6).
Regarding claim 8, Sanofi-Aventis discloses 
The data collection device of claim 1, wherein the orientation element (73a) of the data collection device (20) and the indentation (71a) on the rotatable dose setting dial (12) are configured such that rotation of the data collection device (20) relative to the rotatable dose setting dial (12) is prevented (pars. 0034-0035) when the orientation element (73a) of the data collection device (20) is engaged with the indentation (71a) on the rotatable dose setting dial (12).
Regarding claim 9, Sanofi-Aventis discloses 
The data collection device of claim 1, wherein when attached to the rotatable dose setting dial (12) of the medicament administration device (1), rotation of the data collection device (20) causes rotation of the rotatable dose setting dial (12) (pars. 0034-0035 and fig. 6).
Regarding claim 10, Sanofi-Aventis discloses 
The data collection device of claim 1, wherein the data collection device (20) has a generally cylindrical shape (see figs. 2 and 6).
Regarding claim 11, Sanofi-Aventis discloses 
The data collection device of claim 1, wherein the data collection device (20) further comprises: a light source (26a, fig. 6 and par. 0038) configured to illuminate a portion of a surface of a component of the medicament administration device including one or more relatively reflective regions formed on the surface of the component (par. 0039); and an optical sensor (26b) configured to receive light reflected by at least the relatively reflective regions (fig. 6 and pars. 0038-0039).
Regarding claim 12, Sanofi-Aventis discloses 
The data collection device of claim 11, wherein the data collection device (20) further comprises a window (74) configured to allow light emitted by the light source (26a) to pass through the window (74) (see fig. 6 and pars. 0038-0039).
Regarding claim 14, Sanofi-Aventis discloses 
A dose setting dial (12, fig. 1a) configured to be releasably coupled to a data collection device (20, fig. 2) comprising: 
a cavity (cavity of 20) configured to receive the dose setting dial (12) (see fig. 6); 
a coupling member (73b that is coupled to 71b, par. 0034) disposed within the cavity (cavity of 20) on an inner surface of the data collection device (inner surface of 20) (fig. 6 and par. 0034) and configured to releasably couple the data collection device (20) to the dose setting dial (12) (see fig. 6 and pars. 0034, 0036-0038); and
an orientation element (73a, fig. 6) disposed within the cavity (cavity of 20) on the inner surface of the data collection device (inner surface of 20) (see fig. 6),  
wherein dose setting dial (12) comprises an indentation (71a) configured to engage the orientation element (73a) of the data collection device (20) when the dose setting dial (12) is disposed in the cavity of the data collection device (cavity of 20) (see fig. 6 and pars. 0034, 0036-0038).
Regarding claim 15, Sanofi-Aventis discloses 
The dose setting dial of claim 14, further comprising: a channel (71b) configured to releasably couple with the coupling member (73b) of the data collection device (20) (see fig. 6 and pars. 0034, 0036-0038).
Regarding claim 16, Sanofi-Aventis discloses 
The dose setting dial claim 14, further comprising a window (31, fig. 4, pars. 0038-0039).
Regarding claim 17, Sanofi-Aventis discloses 
A system (figs. 1a-9) comprising: 
a medicament administration device (1, fig. 1a) comprising: 
a housing (10, fig. 1a, par. 0017); 
a rotatable dose setting dial (12, fig. 1a, par. 0017) comprising an indentation (71a, fig. 6, par. 0019); 
a dial sleeve (70, figs. 5-6) at least partially located within the housing (10) and comprising one or more relatively reflective regions formed on a surface of the dial sleeve (par. 0030-0031, 0038-0040), wherein the dial sleeve (70) and dose setting dial (12) are rotationally coupled during dose setting and dose resetting of the device and rotationally decoupled during dose dispensing of the device (pars. 0038-0040); and 
a data collection device (20, figs. 2-3 and 6, pars. 0024-0028 and 0033-0039) comprising: 
a cavity (cavity of 20) configured to receive the dose setting dial (12) (see fig. 6); 
a coupling member (73b that is coupled to 71b, par. 0034) disposed within the cavity (cavity of 20) on an inner surface of the data collection device (inner surface of 20) (fig. 6 and par. 0034) and configured to releasably couple the data collection device (20) to the dose setting dial (12) (see fig. 6 and pars. 0034, 0036-0038); and
an orientation element (73a, fig. 6) disposed within the cavity (cavity of 20) on the inner surface of the data collection device (inner surface of 20) and configured to engage with an indentation (71a, fig. 6) disposed on the dose setting dial (12) (see fig. 6 and pars. 0034, 0036-0038).
Regarding claim 18, Sanofi-Aventis discloses 
The system of claim 17, wherein the rotatable dose setting dial (12) is configured to be releasably coupled to the data collection device (20) (via 71a/71b/71c and 73a/73b/73c, pars. 0034, 0036-0038).
Regarding claim 19, see the rejection of claim 11 above.
Regarding claim 20, see the rejection of claim 12 above.

Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanofi-Aventis (EP 3 058 970). Examiner notes: “a coupling member” is interpreted differently.
Regarding claim 1, Sanofi-Aventis discloses 
A data collection device (20, figs. 2-3 and 6, pars. 0024-0028 and 0033-0039) for releasable attachment to a rotatable dose setting dial (12, figs. 1a, 4, and 6) of a medicament administration device (1, fig. 1a), the data collection device (20) comprising: 
a cavity (cavity of 20) configured to receive the dose setting dial (12) (see fig. 6); 
a coupling member (73b that is coupled to 71b, par. 0034) disposed within the cavity (cavity of 20) on an inner surface of the data collection device (inner surface of 20) (fig. 6 and par. 0034) and configured to releasably couple the data collection device (20) to the dose setting dial (12) (see fig. 6 and pars. 0034, 0036-0038); and 
an orientation element (73a, fig. 6) disposed within the cavity (cavity of 20) on the inner surface of the data collection device (inner surface of 20) and configured to engage with an indentation (71a, fig. 6) disposed on the dose setting dial (12) (see fig. 6 and pars. 0034, 0036-0038).
Regarding claim 6, Sanofi-Aventis discloses 
The data collection device of claim 1, wherein the coupling member (73b) comprises a resiliently deformable member (Examiner notes: 73b is resiliently deformed to be positioned within 71b, see fig. 6 and see par. 0036 for “a clip-type arrangement that allows for easy removal of the data collection device 20”).

Claim(s) 1, 6, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marcoz (WO 2017/013464)
Regarding claim 1, Marcoz discloses 
A data collection device (30) for releasable attachment to a rotatable dose setting dial (28) of a medicament administration device (20), the data collection device (30) comprising: 
a cavity (cavity of 30) configured to receive the dose setting dial (28) (see fig. 3); 
a coupling member (36a/36b) disposed within the cavity (cavity of 30) on an inner surface of the data collection device (inner surface of 30, figs. 3-5) and configured to releasably couple the data collection device (30) to the dose setting dial (28) (see page 26 line 26 to page 27 line 9); and 
an orientation element (81) disposed within the cavity (cavity of 30) on the inner surface of the data collection device (inner surface of 30) and configured to engage with an indentation disposed on the dose setting dial (indentations of 28 between protrusions of 28, see fig. 3 for element 28) (see page 31 line 10, 82 of 81 come into compressing contact with the outer surface of 28 and prevent 75 from slipping or sliding off 28. Therefore, 81 is configured to engage with indentations of 28).
Regarding claim 6, Marcoz discloses 
The data collection device of claim 1, wherein the coupling member (36a/36b) comprises a resiliently deformable member (layer of compressible elastomer, page 26 line 26 to page 27 line 9).
Regarding claim 13, Marcoz discloses 
The data collection device of claim 1, wherein the data collection device (30) has a longitudinal axis (longitudinal axis of 30) and is configured to be mounted onto the rotatable dose setting dial (28) by: 
orienting the data collection device (30) such that the longitudinal axis (longitudinal axis of 30) is parallel to an axis of rotation of the rotatable dose setting dial (axis of rotation of 28) (see fig. 3) and such that the orientation element (81) is aligned with the indentation on the rotatable dose setting dial (indentations of 28 between protrusions of 28); and 
moving the rotatable data collection device (30) in a perpendicular direction with respect to the axis of rotation of the dose setting dial (axis of rotation of 28) (see page 29 line 17 to page 30 line 12, the first component 35b of 30 is moved in a perpendicular direction with respect to the axis of rotation of 28 to be clipped onto the body of the medicament administration device 20. Also, the second component 35a is moved in a perpendicular direction with respect to the axis of rotation of 28 and then slide it towards 35b to couple to 35b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783